       Case 6:17-cv-00424-MC        Document 96   Filed 01/21/20   Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

                                  EUGENE DIVISION



RONDA MCGOWAN, Personal                                Case No. 6:17-cv-00424-MC
Representative for the Estate of Brian
Babb, LEE BABB, CONNOR BABB,
by and through his Guardian Ad Litem,               Exhibit E to Expert
STEPHANIE WOODCOCK, and                             Witness List
KAYLEE BABB,                                        by Defendant

                    Plaintiffs,

            vs.

WILL STUTESMAN, OFFICER GROSE,
OFFICER PIESKE, SGT. MCALPINE,
CITY OF EUGENE, a municipal subdivision
of the State of Oregon, JANE DOE CALL
TAKER, and John and Jane Does 1-10,

                    Defendants.
        Case 6:17-cv-00424-MC     Document 96     Filed 01/21/20   Page 2 of 6




Skip Freedman, MD
224 NW Skyline Blvd.
Portland, OR 97210

August 29, 2019

In the matter of Brian Babb:

I am a Board-Certified Emergency Physician, having taken and passed the
examination three times and given the oral section on two occasions. I practiced
for 36 years in the following circumstances, and as described in the attached CV:

      Staff Physician, Emergency Department, Mercy Medical Center, Roseburg,
      Oregon. 1975-1986

      Medical Director, EmCare, Dallas, Texas. I was in charge of treatment and
      care in 33 hospitals in 3 time zones, approximately 750,000 patient visits. I
      held licenses in 11 states and worked in all emergency departments which
      came under our contractual oversight. 1986-1989

      Director, Emergency Department, Tuality Community Hospital,
      Hillsboro, Oregon. 1989-2000

      Staff Physician, Emergency Department, Tuality Community Hospital,
      Hillsboro, Oregon. 2000-2005

      Staff Physician, Willamette Falls Hospital Emergency Department, Oregon
      City, Oregon. 2000-2011

During my Emergency practice, I saw several hundred victims of gunshot wounds
of all areas of the body, including the head.

In preparation for expressing my opinion in this case, I have reviewed the District
Court Complaint, the Autopsy of Dr. Davis, photographs of the scene, of the
events, and of the Autopsy, the Lane County Medical Examiner’s Report of
Investigation, and watched and listened to video and audio from the scene as
events unfolded. I have also reviewed the written report of J.M. Craig.

The external photographs show, and the autopsy photos show, and description
autopsy findings speak quite clearly, to the entrance wound in front of the left ear,

                                                                                 Page 1
                                 Exhibit E at 1
        Case 6:17-cv-00424-MC      Document 96    Filed 01/21/20   Page 3 of 6




the exit wound in the right posterior neck, inferior to the level of the entrance, and
the path taken by the projectile.

It is my firm opinion that Mr. Babb was facing generally in the direction from
which the projectile came. That is, his body was facing the shooter. There is also
certainty that the projectile did not come from his rear. His head was somewhat
minimally rotated to one side, with him facing forward.

The wounds sustained while in the above-described position are quite consistent to
a reasonable probability with being sustained while Mr. Babb was aiming a rifle.

The path of the projectile which struck him is more likely than not to have come
from the Law Enforcement person in the Bearcat standing up through the hatch
while Mr. Babb was facing him.

I intend to demonstrate this via use of models and visual aids.

In the past four years, I have offered Court testimony in the following matters:

      Parlier v. Coquille Hospital, for the Plaintiff; Attorney Robert Miller
      Mead v. Adler, for the defense; Attorney Lawrence Brisbee
      Flores v. Washington County, for the plaintiff; Attorney David Park
      Haveman v. Dirk, for the Plaintiff; Attorney J. Paulson
      Jones v. Eugene Emergency Physicians, for the Plaintiff; Attorney D. Miller

My charges for my time are $200 per hour for record review, scientific literature
review, and consultation with counsel, and $2500 for preparation of written reports
or deposition and per day away from residence related to any trial appearance.


Respectfully submitted,



/s/ Skip Freedman

Dr. Skip Freedman




                                                                                 Page 2
                                  Exhibit E at 2
         Case 6:17-cv-00424-MC            Document 96         Filed 01/21/20      Page 4 of 6




Samuel (Skip) P. Freedman, M.D.
EMPLOYMENT:

AllMed Healthcare Management, Inc.

Owner and Medical Director , September 2002 – December 2015 Associate Medical Director,
August 2000 – August 2002

An accredited and certified Independent Review Organization doing business in 40 states, with 110
insurance clients and multiple state government contracts, contracting with over 400 peer reviewers
nationwide. Focus of business is the rendering of determinations of medical necessity, continuity of care,
and other questions raised by payers.

Washington County. Hillsboro, OR
Washington County EMS Medical Director (1998 - 2015)

Direct 90 EMTs and paramedics and monitor their clinical care. Physician in charge of all ambulance care
in Washington County.

Willamette Falls Hospital. Oregon City, OR
Emergency Department, Physician, September 2003 – 2011

Tuality Community Hospital. Hillsboro, OR
Emergency Department, Physician, November 1989 – 2005

Oregon Emergency Medicine Specialists (OEMS)

President, Founder, and Medical Director, 1989 – 2000
This agency ($3 million in annual revenue) provides specialty physicians in the Emergency Departments
at Tuality Community Hospital and Tuality Forest Grove Hospital. As medical director, supervised 10
physicians and directed the 24-hour nursing staff. Successfully doubled patient volume and billings in
first two years of operation.

EmCare, Inc. Dallas, TX
National Medical Director, 1987 – 1989
Clinical Physician, 1986 – 1989
This national company based in Dallas, Texas, provides emergency medicine contract services to
hospitals. Responsible for supervising 35 emergency departments in five states, which covered 250
physicians and 750,000 patient visits per year.

Mercy Medical Center. Roseburg, OR
Emergency Department, Staff Physician, 1975 – 1986
Medical Director of six (6) local ambulance companies, 1975 – 1986

CERTIFIED: American Board of Emergency Medicine Re-certified (1994) (2004) (2011)




                                          Exhibit E at 3
        Case 6:17-cv-00424-MC      Document 96     Filed 01/21/20   Page 5 of 6




STATE LICENSURE: Oregon, Washington



MEDICAL SPECIALTY MEMBERSHIPS:

National Oral Board Examiner, American Board of Emergency Medicine, 1988-1993
Diplomat, American Board of Emergency Medicine
Fellow, American College of Emergency Medicine



EDUCATION:



Mercy Catholic Medical Center Philadelphia, PA

Surgery Internship (1974 – 1975)

Thomas Jefferson Medical College Philadelphia, PA Degree: Medical Doctor (1974)



Yale University New Haven, CT Degree: Bachelor of Arts (1970)




                                   Exhibit E at 4
       Case 6:17-cv-00424-MC    Document 96        Filed 01/21/20   Page 6 of 6




                         CERTIFICATE OF SERVICE
      I hereby certify that I served the foregoing EXHIBIT E TO EXPERT
WITNESS LIST BY DEFENDANTS on Plaintiffs on Tuesday, January 21, 2020,
by notice of electronic filing using the CM/ECF System:

      Mr. Timothy R. Volpert
      Email: tim@timvolperlaw.com
      Tim Volpert PC
      610 SW Alder Street, Suite 415
      Portland, OR 97205

      Mr. Andrew M. Stroth
      Ms. Amanda Yarusso
      Email: astroth@actioninjurylawgroup.com
      Action Injury Law Group, LLC
      191 N. Wacker Drive, Suite 2300
      Chicago, IL 60606

      Mr. Carlton Odim
      Email: carlton@actioninjurylawgroup.com
      Action Injury Law Group LLC
      191 North Wacker Drive, Suite 2300
      Chicago, IL 60606
       Attorneys for Plaintiffs

                        /s/ Robert E. Franz, Jr.
                        LAW OFFICE OF ROBERT E. FRANZ, JR.
                        Robert E. Franz, Jr.    OSB #730915
                        P.O. Box 62
                        Springfield, Oregon 97477
                        E-Mail: rfranz@franzlaw.comcastbiz.net
                        Telephone: (541) 741-8220
                         Attorneys for Defendants
